   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 1 of 38



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRIANNA TISON,             )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:18cv486-MHT
                           )                        (WO)
ALACHUA STRAW COMPANY LLC, )
                           )
     Defendant.            )

                        OPINION AND ORDER

    Plaintiff Brianna Tison brings two federal claims

against defendant Alachua Straw Company, LLC: sexual

harassment and retaliation, both in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 1981a, 2000e–2000e–17.              She also brings two

state claims: invasion of privacy and negligent hiring,

retention,    training,       or   supervision.       The   court       has

jurisdiction     over   the     federal    claims   pursuant     to      42

U.S.C. § 2000e-5(f)(3) (Title VII) and 28 U.S.C. § 1331

(federal   question)      and      has   supplemental    jurisdiction

over the state claims pursuant to 28 U.S.C. § 1367.

The case is now before the court on Alachua Straw’s
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 2 of 38



motion for summary judgment.            For the reasons described

below, summary judgment in favor of the company will be

denied as to the federal claims and granted as to the

state claims.



              I. Standard for Summary Judgment

    “A party may move for summary judgment, identifying

each claim or defense--or the part of each claim or

defense--on    which    summary        judgment   is   sought.          The

court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter

of law.”     Fed. R. Civ. P. 56(a).           The court must view

the factual allegations in the light most favorable to

the non-moving party and draw all reasonable inferences

in favor of that party.            See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).    If no reasonable jury could return a verdict

in favor of the nonmoving party, there is no genuine



                                   2
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 3 of 38



issue of material fact, and summary judgment will be

granted.    See Beal v. Paramount Pictures Corp., 20 F.3d

454, 459 (11th Cir. 1994).



                           II. Background

    The     relevant      facts,     taken    in    the   light    most

favorable to Tison, are as follows.

    Tison       began   working    for   Alachua     Straw    in   early

March 2017.       She was hired by Andrea (Andi) Miller, one

of the two co-owners of the business, with input from

Mason     Wade,    the    production        supervisor       and   other

co-owner.       Miller and Wade had previously dated.

    While Tison worked at Alachua Straw, Wade commented

to Tison on her “nice legs,” Depo. of Brianna Tison

(doc.     no.     16-2)    at      76:05,    and     on   her      “sexy

handwriting,” id. at 45:23-46:03.                  He often told her

how “nice-looking” she was, id. at 74:17-22, and he

said repeatedly (at least once in front of Miller) to

Tison that he would take off his belt and “whoop [her]



                                    3
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 4 of 38



ass,” id. at 55:01-05; see also id. at 56:15-16.                               Wade

also stated to one of Tison’s co-workers, who later

relayed the statement to Tison, that he would “like to

get a piece of that ass.”                  Id. at 72:06-07.          Wade also

grabbed Miller’s buttocks while sticking his tongue out

at Tison, suggesting to Tison, in light of his past

behavior,      that     such   conduct       at     work    was     acceptable.

See id. at 65:02-09.

    In late April, Wade grew very frustrated about an

apparent       mistake    that       Tison    had     made,    screaming            at

Tison.    He     then    had     a    private       meeting       with    Tison,

closing    the    blinds       in    the     office      and   asking         for    a

“little    Kumbaya       moment.”           Id.     at   58:20.          In    part

because of Wade’s past sexual actions toward her, Tison

was frightened by his closing of the blinds.                                   Wade

asked     if     their     relationship             would      be    “strictly

business” going forward or, rather, if they could “be

friends.”        Id. at 59:18-20.              Tison answered that it

would     be    “strictly        business,”              id.   at     59:21-22,



                                       4
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 5 of 38



understanding this as a suggestion for Wade to “leave

[her]       alone,”    id.   at    59:03-04.      Nevertheless,    after

this    event,      Wade’s    sexually    suggestive     comments       and

behavior continued.

       In all, Tison made clear to Wade “a few” times that

his remarks were “not welcome.”                Id. at 57:16-21.

       On    June     4,   Tison    reported    Wade’s   comments       and

actions to Miller.1          Miller spoke to Wade, who expressed

surprise       at   the    allegations    but    later   apologized      to

Tison.         However,      the    following     day,   after    Miller

received input from Wade, she fired Tison, suggesting

that things were “going in a different direction” and

that Wade did not think Tison “could handle it.”2                       Id.




    1. The date of the meeting between Tison and Miller
is disputed.    See Depo. of Brianna Tison (doc. no.
16-2) at 106:09-23 (asserting that it was in June); id.
at 100:05-06 (“I believe June 4th or 5th. It was a few
days before I was fired.”); Depo. of Andrea Miller
(doc. no. 16-3) at 196:14-17 (asserting that Tison
brought forward her complaint in April).

    2. The exact dates of Tison’s hiring and firing are
also disputed.   See, e.g., Plaintiff’s Opposition to

                                      5
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 6 of 38



at 117:11-15.        Tison’s term of employment had lasted

just under three months.



                          III. Discussion

                        A. Sexual Harassment

       Title VII prohibits sex-based discrimination that

alters the terms and conditions of employment.                          See

42 U.S.C. § 2000e–2(a)(1).               “An employee can establish

a violation against an employer in either of two ways”:

(1) through the “creation of a hostile work environment

caused by sexual harassment that is sufficiently severe

or pervasive to alter the terms and conditions of the

work,” or (2) through a “tangible employment action,”

such    as   a   termination    or       demotion.   Nurse    “BE”       v.

Columbia Palms W. Hosp. Ltd. P’ship, 490 F.3d 1302,

1308    (11th    Cir.    2007).          Accordingly,    in   alleging

unlawful sexual harassment by her employer, Tison puts

forward both theories.


Defendant’s Motion for Summary Judgment (doc. no. 20)
at 5-7.

                                     6
      Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 7 of 38




              1.    Sexually Hostile Work Environment

       To           establish                a            hostile-environment

sexual-harassment          claim,       an       employee    “must     show   (1)

that she belongs to a protected group; (2) that she has

been subjected to unwelcome sexual harassment; (3) that

the     harassment       was    based    on       her     sex;   (4)   that   the

harassment         was   sufficiently            severe     or   pervasive     to

alter the terms and conditions of employment and create

a discriminatorily abusive working environment; and (5)

that a basis for holding the employer liable exists.”

Hulsey v. Pride Restaurants, LLC, 367 F.3d 1238, 1244

(11th Cir. 2004); see also Mendoza v. Borden, Inc., 195

F.3d 1238, 1245 (11th Cir. 1999) (en banc).                              In its

briefing, Alachua Straw discusses only the fourth and

fifth       factors:           whether           Wade’s     harassment        was

sufficiently severe or pervasive to alter the terms and

conditions of Tison’s employment and, if so, whether a

basis for holding Alachua Straw liable exists.                                See



                                         7
   Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 8 of 38



Defendant’s Memorandum (doc. no. 17) at 21 (discussing

whether Wade’s harassment was pervasive or severe); id.

at 24 (discussing a possible affirmative defense).                      The

court considers these factors in turn.



                (a) Severity or Pervasiveness

    To   support       her   hostile-work-environment          theory,

Tison must show that the harassing conduct in question

was sufficiently severe or pervasive to alter the terms

or conditions of her employment.            “Harassment is severe

or pervasive for Title VII purposes only if it is both

subjectively     and    objectively      severe    and    pervasive.”

Johnson v. Booker T. Washington Broad. Serv., Inc., 234

F.3d 501, 509 (11th Cir. 2000).              As to the subjective

factor, Tison has met her burden: she perceived her

work environment to be hostile or abusive, and she felt

uncomfortable and intimidated in the workplace.                   As to

the objective analysis, the behavior must also yield an

environment that a reasonable person would find to be



                                   8
      Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 9 of 38



hostile or abusive.            See Mendoza, 195 F.3d at 1246.

       To assess the objective severity or pervasiveness

of harassment, courts consider, among other factors:

(1) the frequency of the conduct; (2) the severity of

the     conduct;     (3)    whether       the   conduct      is    physically

threatening        or      humiliating,         or    a     mere    offensive

utterance;       and    (4)      whether   the       conduct     unreasonably

interferes with the employee’s job performance.                             See

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1276

(11th     Cir.    2002).         Though    guided      by   these    factors,

courts should “employ a totality of the circumstances

approach,      instead      of    requiring      proof      of    each   factor

individually,”          Hulsey, 367 F.3d at 1248--a recognition

that “workplace conduct cannot be viewed in isolation,

but rather is to be viewed cumulatively, and in its

social context,”              Reeves v. C.H. Robinson Worldwide,

Inc., 594 F.3d 798, 807 (11th Cir. 2010) (en banc).

Moreover, life’s experiences teach us that it is not a

mere calculation of quantity, but quality as well, and



                                       9
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 10 of 38



that the impact of the whole of our experiences--that

is, the cumulative effect of them--can be greater, if

not much greater, than a mere tallying of the sum of

those   experiences.        Finally,        “[e]ither    severity       or

pervasiveness is sufficient to establish a violation of

Title VII.”    Id. at 808.

    Tison has presented ample evidence from which a

reasonable jury could find that Wade’s harassment of

her was severe and pervasive.               These allegations and

observations about them are as follows:

         --Wade’s offensive remarks were repeated, even

    routine.       Cf.,    e.g.,    Johnson,       234   F.3d    at   509

    (describing harassment that occurred 15 times over

    four months); Hulsey, 367 F.3d at 1248 (describing

    as “frequent” behavior that occurred 18 times over

    two weeks).       Tison reports numerous instances over

    a    three-month        period,         including      near-daily

    references      to    her    “sexy”     handwriting,        multiple

    unwanted    comments        regarding    her   legs,   and     other



                                   10
Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 11 of 38



 general comments about her appearance.                      Then there

 was    Wade’s    grabbing      Miller      on     the   buttocks     and

 sticking out his tongue at Tison, suggesting to

 Tison, in light of Wade’s past behavior, that such

 conduct at work was acceptable.

       --There were the three separate threats from

 Wade that he would “take off [his] belt and whoop

 [her] ass.”       Depo. of Brianna Tison (doc. no. 16-2)

 at 55:01-05.           There was also the closing of the

 blinds     to    isolate      a     private       meeting     and     the

 demanding of a “Kumbaya moment” with Tison, which,

 in and of themselves, might appear innocent, but,

 in part because of Wade’s past actions toward her,

 frightened Tison.         Id. at 58:20

       --During     this      meeting,      Wade    asked     Tison     if

 their     relationship       would    be    “strictly        business”

 going     forward      or,    rather,      if      they     could    “be

 friends.”        Id.    at   59:18-20.          Again,     this     would

 appear to be an innocent request, but, in light of



                                11
Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 12 of 38



 Wade’s     past    harassment       of     Tison,   Tison       answered

 that     it   would    be    “strictly        business,”        id.    at

 59:21-22, with the understanding that her answer

 would suggest to Wade to “leave [her] alone,” id.

 at     59:03-04.       Nevertheless,          after      this     event,

 Wade’s     sexually     suggestive         comments   and       behavior

 continued.

        --Wade’s     behavior        led    Tison    to     tears      and

 frequent discomfort.           It pervaded her daily work:

 she seemingly came to believe that shrugging off

 Wade’s harassment was an implied requirement of her

 employment.

        --It cannot be overlooked that these instances

 of harassment occurred in a context that may have

 heightened their effects.                 Wade and Tison “weren’t

 merely     co-workers.”         Hulsey,       367   F.3d    at     1248.

 “They were a supervisor and an employee under his

 supervision, someone he had the power to fire.”

 Id.



                                12
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 13 of 38



         --On     top   of    all     this,     there   is   sufficient

    evidence       to     support         the      conclusion     that,

    immediately after Tison complained to Miller about

    Wade’s harassment in order to get him to stop, he

    supported her termination.                 That Wade’s harassment

    of   Tison,    viewed      from      its    beginning--with    each

    offensive act building on the one before--to its

    culmination in the end of Tison’s employment, was

    pervasive and severe cannot be gainsaid, for the

    events accumulated over time and resulted in the

    severest result possible: her termination.

    Therefore, cumulatively and in context, all of the

above alleged events, should a factfinder believe them,

were not only pervasive and severe, they unreasonably

interfered with Tison’s job performance--indeed, they

led to the ultimate interference with her employment:

her firing.       In these circumstances, and in light of

the considerations above, this court finds that Tison

has met her burden.          A reasonable jury could find that



                                    13
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 14 of 38



the   harassment        in    question    was     objectively    severe,

pervasive, or both.           See Hulsey, 367 F.3d at 1248.



      (b) Employer Liability and Affirmative Defense

      Even when a plaintiff has successfully alleged a

hostile work environment, her employer is not strictly

liable.

      First, if the harassing employee is the victim’s

co-worker,       and    not   her   supervisor,      the   employer     is

“liable only if it was negligent in controlling working

conditions.”       Vance v. Ball State Univ., 570 U.S. 421,

424 (2013).        Here, however, the court understands Wade

to have been Tison’s “supervisor”: he reported that he

could have disciplined Tison, fired her, or assigned

her   tasks,      all    hallmarks       of   a   “supervisor”      under

relevant precedent.           See, e.g., id. at 432.

      Thus, Alachua Straw is liable for Wade’s behavior

unless     it    can    establish     the     following     affirmative

defense.        When the harasser is the victim’s supervisor

but   no    tangible-employment           action     is    taken,    “the

                                    14
     Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 15 of 38



employer may escape liability by establishing, as an

affirmative defense, that (1) the employer exercised

reasonable care to prevent and correct any harassing

behavior and (2) that the plaintiff unreasonably failed

to    take    advantage      of    the    preventive     or    corrective

opportunities that the employer provided.”                    Id. at 424.3

“Both        elements       must         be    satisfied         for   the

defendant-employer           to     avoid      liability,        and   the

defendant bears the burden of proof on both elements.”

Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305,

1313 (11th Cir. 2001).

      Alachua      Straw     has    not       established      these   two

criteria.         Among    other     things,     Tison     has    provided

evidence that Alachua Straw “had no sexual harassment

policy and had never trained employees such as ... Wade

or [Tison] regarding sexual harassment,”                      Plaintiff’s

Opposition to Defendant’s Motion for Summary Judgment


    3. Here, for the purposes of its analysis, the
court assumes that no tangible-employment action was
taken.     The   tangible-employment-action theory is
discussed in detail below.

                                     15
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 16 of 38



(doc. no. 20) at 20, which weighs against the company’s

exercise of reasonable care.               See generally Madray v.

Publix Supermarkets, Inc., 208 F.3d 1290, 1298 (11th

Cir. 2000).     Further, although Miller was aware of some

of Tison’s concerns as early as April, Wade’s behavior

apparently    continued.       Then,       after    Tison     raised   her

complaints to Miller in an in-person meeting in June,

she was fired days later.4

    A reasonable jury could also find that, even if the

evidence reflected that Alachua Straw did have a policy

to redress discrimination in employment, Tison did not

“unreasonably       fail[]     to        take    advantage      of     the

preventive     or    corrective          opportunities        that     the

employer   provided.”         Vance,       570    U.S.   at   424.      In

general, a long delay can serve as evidence of such a

failure.      Cf.   Baldwin    v.    Blue       Cross/Blue    Shield    of


    4. As noted above, the date of the meeting between
Tison and Miller is disputed.     See Depo. of Brianna
Tison (doc. no. 16-2) at 106:9-23 (asserting that it
was in June); Depo. of Andrea Miller (doc. no. 16-3) at
196:14-17 (asserting that Tison brought forward her
complaint in late April).

                                    16
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 17 of 38



Alabama, 480 F.3d 1287, 1307 (11th Cir. 2007).                      But

“[a]n employee in extreme cases may have reasons for

not reporting harassment earlier that are good enough

to excuse the delay.”           Id.; see also Frederick, 246

F.3d at 1314 (“[I]n some cases, the proof will show

that the employee’s non-compliance was reasonable under

the circumstances and, in these cases, the defendant

cannot satisfy the second element of the affirmative

defense.”).

    Here,     such   considerations      are    in   play.      Wade’s

harassment continued, and indeed grew in severity, over

time; Wade had been in a relationship with Miller that

would rightly give Tison pause before she reported; and

the complaint procedure, if any existed at all, was

informal and unclear at best.               Tison also had good

reason to believe that her complaints would be ignored:

she witnessed an incident of sexual touching of Miller

that was not addressed.         (Tison confirmed that, in her

view,   this    event    demonstrated       that     Wade’s    “sexist



                                  17
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 18 of 38



treatment of women at work was approved by the owner.”

Depo. of Brianna Tison (doc. no. 16-2) at 65:07-09.)

Further,          Miller   was     aware      of     some     of     Wade’s

inappropriate behavior before Tison reported it to her

in June, but nothing changed.                 In a meeting between

Wade, Miller, and Tison, Wade told Tison that he would

“whoop     [her]      ass.”       Id.    at   54:12-55:15.           Miller

responded: “Don’t say that, it could be taken as sexual

harassment.”          Id. at 56:15-22.         But similar behavior

apparently         continued,    suggesting        that    such    conduct,

even when reported, would continue unabated.                        A jury

could undoubtedly find that Tison’s delay in reporting

Wade’s behavior was reasonable.

    As       to     Tison’s     hostile-work-environment            theory,

then,    a        reasonable     jury    could      find     that     Tison

experienced sufficiently severe or pervasive harassment

and that Alachua Straw should be held liable.                      There is

a genuine issue of fact.           Tison’s claim survives.




                                    18
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 19 of 38



                  2. Tangible Employment Action

    In addition to her hostile-work-environment theory,

Tison alleges unlawful sexual harassment in the form of

a tangible-employment action.           See Nurse “BE”, 490 F.3d

at 1308.     The court finds that Tison has alleged facts

sufficient    to    support     her    tangible-employment-action

theory,     and    that   she   has    thus    alleged     enough       to

establish    a     genuine    issue    of   material     fact   as      to

Alachua Straw’s liability.5

    To support her tangible-employment-action theory,

Tison must prove (1) that a tangible-employment action

occurred and (2) that it “was causally related to the

incident of harassment.”          Cotton v. Cracker Barrel Old

Country Store, Inc., 434 F.3d 1227, 1232 (11th Cir.

2006).


    5. “If the supervisor’s harassment culminates in a
tangible employment action, the employer is strictly
liable” and no affirmative defense is available. Vance
v. Ball State Univ., 570 U.S. 421, 424 (2013).    Tison
has successfully demonstrated, for the purposes of
summary judgment, that Wade was her supervisor and that
his actions culminated in a tangible-employment action,
and thus that Alachua Straw is strictly liable.

                                  19
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 20 of 38



       Because termination clearly constitutes a “tangible

employment action,” Burlington Indus., Inc. v. Ellerth,

524 U.S. 742, 761 (1998), Tison has established the

first    factor.        Tison    must     therefore   demonstrate        a

causal     relationship         between     her    firing     and    the

harassment that she experienced.             See Baldwin, 480 F.3d

at 1300.

       With respect to causation, Tison has presented, at

minimum, a genuine issue of material fact.                  Viewing the

evidence in the light most favorable to her, she has

shown     that    she   rebuffed        Wade’s    invitation    to      be

“friends,” which she understood as an instruction to

Wade to “leave [her] alone.”               Depo. of Brianna Tison

(doc. no. 16-2) at 59:03-04.              She resisted his repeated

sexual remarks, ultimately reporting his comments to

Miller.     She has also shown that Wade gave input into

Miller’s     decision      to     fire     her,    even     while    his

harassment was ongoing, and that Miller’s decision was

made    shortly    after   Tison    made    her   opposition     clear.



                                   20
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 21 of 38



Cf. Cotton, 434 F.3d at 1232 (noting that “temporal

proximity       between    the     harassment         and        a       tangible

employment action can give rise to a genuine issue of

fact as to causation”).

      Alachua Straw, meanwhile, argues that Tison’s job

performance      and     inability      to    handle     the          company’s

“different direction” led to her firing, a notion that

Tison disputes.        See Depo. of Brianna Tison (doc. no.

16-2) at 117:11-15.         But “[t]his is a classic dispute

of a material fact; it is for the jury, and not the

district court, to decide which party’s rendition of

fact is more credible.”          Johnson, 234 F.3d at 511.

      Alachua    Straw    notes    that,       even    with          the    facts

viewed     in   the    light     most    favorable       to          Tison,    no

explicit      sexual   demand     was    made,    and        that        Tison’s

tangible-employment-action           theory     fails       as       a   result.

But    this     argument       misunderstands          the       nature        of

harassment in the workplace.                 As the Eleventh Circuit

has recognized, “sexual asides and insinuations are the



                                   21
    Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 22 of 38



well-worn tools of a sexual harasser.”                    Frederick, 246

F.3d at 1312.         As a result, “a victim need not provide

evidence of a direct and express sexual demand to make

a    claim      under    the        ‘tangible    employment       action’

analysis.”        Id.      A reasonable jury could find that

Tison’s      termination        was     causally      related     to   her

rejection of Wade’s advances.



                      B. Retaliatory Termination

     Taking evidence in the light most favorable to her,

Tison has presented a prima facie case of retaliation

in violation of Title VII.                  She has also put forth

sufficient evidence to raise a factual question as to

whether Alachua Straw terminated her employment because

she complained about discrimination.

     Title      VII   makes    it     illegal   for   “an   employer      to

discriminate against any of his employees ... because

[s]he     has    opposed      any     practice     made     an    unlawful

employment      practice       by    this   subchapter,      or   because



                                      22
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 23 of 38



[s]he     has    made     a    charge,        testified,      assisted,      or

participated        in     any       manner     in    an     investigation,

proceeding,        or      hearing       under        this        subchapter.”

42 U.S.C.       § 2000e–3(a).            “A     prima       facie     case   of

retaliation under Title VII requires the plaintiff to

show that: (1) she engaged in an activity protected

under Title VII; (2) she suffered an adverse employment

action; and (3) there was a causal connection between

the     protected       activity       and    the    adverse        employment

action.”        Crawford v. Carroll, 529 F.3d 961, 970 (11th

Cir. 2008).

      Prongs     one     and   two    clearly       favor    Tison.      Tison

engaged     in     a     protected       activity:          “An     employee’s

complaint       about     discrimination         constitutes        protected

activity if the employee could reasonably form a good

faith belief that the alleged discrimination existed.”

Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924 (11th

Cir. 2018) (internal quotation marks omitted).                          And an

“adverse-employment action” is one that is materially



                                       23
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 24 of 38



adverse such that it might “well dissuade a reasonable

worker    from     making       or    supporting       a      charge    of

discrimination.”        Burlington N. & Santa Fe Ry. Co. v.

White,    548    U.S.     53,    57       (2006).      A     termination

qualifies.          See      Jefferson,        891     F.3d     at     924

(“Termination is a materially adverse action.”).                        On

both of these prongs, Tison has met her burden.

    Prong three asks about causation.                 First, the Title

VII retaliation inquiry demands that Tison demonstrate

but-for   causation:       a     plaintiff’s        retaliation      claim

“must establish that his or her protected activity was

a but-for cause of the alleged adverse action by the

employer.”      Univ. of Texas Sw. Med. Ctr. v. Nassar, 570

U.S. 338, 362 (2013).           Once a plaintiff has established

his or her prima facie case, the employer must then

articulate a legitimate, non-retaliatory reason for the

challenged      employment      action.       See    Trask    v.   Sec’y,

Dep’t of Veterans Affairs, 822 F.3d 1179, 1194 (11th

Cir. 2016).        Then, after the defendant has met the



                                     24
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 25 of 38



burden    of   articulation       of    a   legitimate    reason,      the

burden     shifts   back    to    the       plaintiff:    “[T]o      avoid

summary     judgment       [the    plaintiff]          must   introduce

significantly       probative      evidence      showing      that    the

asserted       reason       is     merely        a       pretext      for

discrimination.”        Brooks v. Cty. Comm’n of Jefferson

Cty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006).                     That

is, the plaintiff must “cast sufficient doubt on the

proffered reasons to permit a reasonable factfinder to

conclude that the reasons actually were a pretext for

discrimination and retaliation.”               Crawford, 529 F.3d at

976.

       Tison has both established a prima-facie case and

raised a factual question as to whether Alachua Straw

terminated her employment because she complained about

discrimination.         First,     the      obvious:    she   was    fired

after registering her complaint with Miller.                      Second,

she was fired only days after raising her complaints

with Miller, but over a month after her only write-up.



                                   25
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 26 of 38



As the Eleventh Circuit has explained, “an employee’s

termination      within   days--or            at   the    most   within   two

weeks--of his protected activity can be circumstantial

evidence    of    a    causal      connection        between     the   two.”

Jefferson,      891    F.3d   at       926.        And   finally,   Tison’s

firing came after a direct rebuff of Wade’s “Kumbaya

moment,” which itself also came after the only write-up

regarding Tison’s job performance.                       Put together, and

drawing all reasonable inferences in favor of Tison,

these allegations are enough to raise a question of

fact as to whether Alachua Straw, in retaliation for

Wade being accused of discrimination, fired Tison.

    In response to Tison’s prima-facie case, Alachua

Straw    must    articulate        a    legitimate,        non-retaliatory

reason    for    the    challenged          employment      action.       See

Trask, 822 F.3d at 1194.               It is not clear that Alachua

Straw has met its burden.                The requirement forces the

employer “to frame the factual issue with sufficient

clarity so that the plaintiff will have a full and fair



                                       26
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 27 of 38



opportunity to demonstrate pretext.”                  Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 255–56 (1981);

see   also    McClease     v.   Alabama      Dep’t    of   Corr.,    No.

2:07CV19-MHT, 2008 WL 110913, at *3 (M.D. Ala. Jan. 9,

2008) (Thompson, J.).            An employee, in other words,

needs specific reasons to rebut.              Alachua Straw’s brief

presents      this      rationale:      it    “terminated      Tison’s

employment      after     she   ‘messed       up’    several   times.”

Defendant’s Memorandum (doc. no. 17) at 26.                 Elsewhere,

Alachua Straw notes a handful of errors that created

logistical     hurdles     or   risked    company     liability,     see

Depo. of Andrea Miller (doc. no. 16-3) at 109:17-21,

though only one was ever written up (on April 25, for

missing a “live unload”), see id. at 179:12-15.                     When

she   fired   Tison,     Miller    suggested        that   things   were

“going in a different direction” and that Wade did not

think Tison “could handle it.”               Depo. of Brianna Tison

(doc. no. 16-2) at 117:11-15.                After her termination,

Tison   asked    whether     her   firing      was   related   to    her



                                   27
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 28 of 38



report of sexual harassment.            Miller replied, “I don’t

believe so.”    Id. at 104:17-105:05.

      If the court assumes that Alachua Straw’s reasons

are   sufficiently     specific,       Tison    must    convince       the

court that the stated reasons are pretextual, though

not by questioning the wisdom of the employer’s reason.

See Combs v. Plantation Patterns, 106 F.3d 1519, 1543

(11th Cir. 1997).        Tison’s evidence “must reveal such

weaknesses,         implausibilities,                inconsistencies,

incoherencies     or    contradictions         in    the     employer’s

proffered    legitimate     reasons     for    its   actions    that     a

reasonable     factfinder     could     find    them       unworthy     of

credence.”     Vessels v. Atlanta Indep. Sch. Sys., 408

F.3d 763, 771 (11th Cir. 2005) (internal citations and

quotation marks omitted).

      Tison has met her burden.            Tison may indeed have

struggled to complete some of her assigned tasks.                     And,

to be sure, “Title VII’s anti-retaliation provisions do

not allow employees who are already on thin ice to



                                  28
     Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 29 of 38



insulate themselves against termination or discipline

by    preemptively       making      a    discrimination           complaint.”

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1270 (11th Cir. 2010).               But as Tison highlights, the

very close temporal proximity strongly suggests that

her complaint, and not her past mistakes, caused her

firing.       See      Jefferson, 891 F.3d at 926.                       At the

summary-judgment           stage,        the     Eleventh      Circuit         has

recently      credited      “suspicious          timing”      as    a   sign    of

pretext, even in the face of multiple failing scores on

employment        evaluations        and        in      the    midst      of     a

probationary period.               Id. at 925.             Here, Tison was

fired     mere    days     after    reporting        Wade’s        behavior     to

Miller.          Further,    as     to    Tison’s        struggles      in     the

workplace, Alachua Straw’s records indicate only one

write-up (dated April 25) for a missed unload.                                That

Tison’s firing came mere days after her complaint, but

several weeks after an apparently serious mistake--and,

it      seems,       her      only            mistake      worthy        of      a



                                         29
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 30 of 38



write-up--bolsters her case.              A reasonable jury could

find that Tison’s complaint was the “but-for cause” of

her    termination.          Her   retaliation         claim        survives

summary judgment.



                     C. Invasion of Privacy

       Tison   asserts   a   state      claim   of     an    invasion     of

privacy        through   “intru[sion]           into        ...      private

seclusion.”       Complaint (doc. no. 1) at 10.6                  To succeed

on a claim of intrusion upon seclusion “relating to

sexual harassment, a plaintiff must show: (1) that the

matters intruded into are of a private nature; and (2)

that     the     intrusion     would      be     so     offensive         or



    6. Under Alabama law, a claim for invasion of
privacy may consist of “four limited and distinct
wrongs: (1) intruding into the plaintiff’s physical
solitude or seclusion; (2) giving publicity to private
information about the plaintiff that violates ordinary
decency; (3) putting the plaintiff in a false, but not
necessarily defamatory, position in the public eye; or
(4) appropriating some element of the plaintiff’s
personality for a commercial use.” Johnston v. Fuller,
706 So. 2d 700, 701 (Ala. 1997).      Tison alleges the
first prong, intrusion into seclusion.

                                   30
     Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 31 of 38



objectionable that a reasonable person subjected to it

would experience outrage, mental suffering, shame, or

humiliation.”         Ex parte Atmore Cmty. Hosp., 719 So.2d

1190, 1194 (Ala.1998).              Thus, a plaintiff must allege

“something in the nature of prying or intrusion” by a

defendant.       Stevenson v. Precision Standard, Inc., 762

So. 2d 820, 826 (Ala. 1999) (citation and quotation

marks     omitted).           But   the     actual      “acquisition       of

information from a plaintiff is not a requisite element

of [this] cause of action.”               Phillips v. Smalley Maint.

Servs., Inc., 711 F.2d 1524, 1534 (11th Cir. 1983).

      Severe sexual harassment can constitute an invasion

of    privacy     under    Alabama        law,    though    it   does    not

always.      For instance, the Supreme Court of Alabama has

“held that extensive egregious inquiries into one’s sex

life,     coupled      with     intrusive        and    coercive      sexual

demands, constituted a wrongful intrusion into one’s

private      activities       sufficient         to    outrage   or    cause

mental suffering, shame or humiliation to a person of



                                     31
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 32 of 38



ordinary sensibilities.”             Stevenson, 762 So. 2d at 826

(internal citations omitted).              But that court also held

that “asking a co-employee for a date and making sexual

propositions usually do not constitute an invasion of

privacy.”        Ex parte Atmore Cmty. Hosp., 719 So. 2d at

1194.

    Where the Alabama Supreme Court has found sexual

harassment to constitute a state claim of invasion of

privacy,       the    underlying      allegations      have     involved

prying    or     intrusive      comments    or   behavior--typically

explicit       sexual       requests,       direct     and      invasive

questioning, or violations of physical privacy.                       See,

e.g., Ex parte Atmore Cmty. Hosp., 719 So. 2d at 1194

(holding that several lewd comments, a request to meet

outside     of       work   hours    for    “other     than     business

purposes,” and looking up plaintiff’s skirt amounted to

substantial       evidence      of    an   invasion     of    privacy);

Phillips, 435 So. 2d at 711 (holding that intrusive

demands     and      threats,    including       an   inquiry    as     to



                                     32
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 33 of 38



plaintiff’s sex life, plus other propositions amounted

to an invasion of privacy); see also Busby v. Truswal

Sys.    Corp.,    551    So.    2d    322,    324    (Ala.     1989).      In

contrast,    where      these     elements         are    missing,    highly

objectionable behavior that constitutes harassment has

been     found    insufficient        to     establish       the   tort   of

invasion of privacy.             In McIsaac, for instance, the

Supreme    Court    of    Alabama       found       that   a   defendant’s

repeated propositions, attempts to kiss the plaintiff,

and     attempt    to    have    her       fired    for    rejecting      his

advances    nonetheless         did    not   constitute        a   state-law

tort.     See McIsaac v. WZEW-FM Corp., 495 So. 2d 649,

650 (Ala. 1986).         Put simply, under Alabama law, severe

harassment must be of a prying nature to constitute an

invasion of privacy.7



    7. Indeed, this court, applying Alabama law, has
recognized this distinction at the summary-judgment
stage. In Wilborn, this court distinguished between a
defendant who pulled up the plaintiff’s shirt (and made
an    inappropriate    comment),     against whom    an
invasion-of-privacy claim survived summary judgment,
and    another   defendant,    whose    lewd statements

                                      33
     Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 34 of 38



      Tison’s invasion-of-privacy claim therefore cannot

survive Alachua Straw’s summary judgment motion.                        While

Tison describes repeated comments that are very clearly

inappropriate, and at times highly offensive, she has

not    alleged     repeated,      explicit       sexual     propositions,

invasive questioning, or physical acts.                     That is, the

behavior she describes was not in the “nature of prying

or    intrusion.”        Stevenson,        762   So.   2d   at   826.      It

therefore      falls    short    of   the    “intrusive      demands      and

threats” required to establish a state-law invasion of

privacy.      Phillips, 435 So. 2d at 711.8




“contributed to the creation of a hostile environment”
but did not constitute a state-law tort. Wilborn v. S.
Union State Cmty. Coll., 720 F. Supp. 2d 1274, 1311
(M.D. Ala. 2010) (Thompson, J.).

    8. In short, a Title VII harassment claim and a
state   invasion-of-privacy   claim  are  analytically
distinct, though there is some overlap.     It is not
merely a matter of one involving conduct that is worse
than the conduct involved in the other.    Some of the
distinctions between them include:


                                      34
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 35 of 38




                 D. Negligent or Wanton Hiring,
                Supervision, Training, Retention

    Finally, Tison claims negligent or wanton hiring,

supervision, training, or retention.                Alachua Straw is

entitled   to    summary    judgment     in   its    favor    on   this




   Title VII Harassment                Intrusion Upon Seclusion
Limited to employment              May occur outside of
context                            employment context
Not limited to prying; can         Involves prying, explicit
include lewdness or                requests/demands, or
offensiveness that does            direct inquiries into
not constitute prying              private concerns
Conduct must impact terms          Conduct need not impact
or conditions of                   terms or conditions of
employment because it is           employment, but must be
objectively severe or              highly offensive or
pervasive                          objectionable to a
                                   reasonable person
Must be a victim or group          Typically, specifically
of victims, but conduct            directed at a victim or
can be “environmental” --          group of victims
e.g., showing pornographic
films to all employees
Harassment must be “based          Must involve intrusion
on” sex of victim, but             into “private matters,”
need not touch upon                but need not be “based on”
“private matters”                  sex of victim


                                  35
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 36 of 38



claim.9

       Put simply, because Tison’s allegations could not

support her invasion-of-privacy claim, they also cannot

support her claim of negligent or wanton supervision,

etc.    “A party alleging negligent or wanton supervision

and    hiring    must     also     prove    the     underlying   wrongful

conduct    of        employees.”         Voyager     Ins.   Companies     v.

Whitson, 867 So. 2d 1065, 1073 (Ala. 2003); see also

Stevenson, 762 So. 2d at 825.                 See generally Smith v.

Boyd Bros. Transp., 406 F. Supp. 2d 1238, 1248 (M.D.

Ala.    2005)    (Thompson,        J.)     (“Under    Alabama    law,    the

finding     of         underlying        tortious      conduct     is      a

precondition to invoking successfully liability for the

negligent       or    wanton     training     and    supervision    of    an

employee.”).




    9. The complaint has four counts, and each count
corresponds to a claim.        However, the complaint
incorrectly entitles count four (the claim of negligent
or wanton hiring, supervision, training, or retention)
as count five.

                                     36
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 37 of 38



       It is unclear whether Tison argues that a federal

statutory      violation     (i.e.,         the     Title     VII      violations

discussed       above)      is        the     basis      for          her     state

negligence-or-wantonness               claim.               If        this    were

allowable,       then     her    negligence-or-wantonness                     claim

might survive.           But Alabama law puts this theory to

rest.     As this court has summarized, in considering a

claim     of    negligent        or        wanton     hiring,          retention,

training,      or      supervision,         “it     is      clear      that     the

employee’s wrongdoing must be based on state, and not

federal,       law.”       Guy        v.    Alabama      Power         Co.,     No.

2:13CV8-MHT, 2013 WL 3929858, at *2 (M.D. Ala. July 29,

2013) (Thompson, J.); see also Stevenson, 762 So.2d at

824.     The plaintiff’s case must begin with proof of

“the    underlying        tortious          conduct      of      an     offending

employee.”      Potts v. BE & K Const. Co., 604 So. 2d 398,

400 (Ala. 1992); see also Edwards v. Hyundai Motor Mfg.

Alabama, LLC, 603 F. Supp. 2d 1336, 1357 (M.D. Ala.

2009) (Thompson, J.).             Here, therefore, Tison cannot



                                       37
  Case 2:18-cv-00486-MHT-SMD Document 24 Filed 03/06/20 Page 38 of 38



rely on her federal Title VII claims as the basis for

her   negligence-or-wantonness         claim,        and,    because     her

underlying    state     invasion-of-privacy              claim     has    not

survived, her negligence-or-wantonness claim must also

fall.

                                 ***

      For   the   foregoing     reasons,       it    is     ORDERED      that

defendant    Alachua     Straw    Company,          LLC’s    motion       for

summary     judgment    (doc.    no.     16)        is    denied    as     to

plaintiff Brianna Tison’s two federal claims of sexual

harassment and retaliation and granted as to her two

state   claims    of   invasion     of    privacy         and    negligent

hiring, training, retention, or supervision.                       The two

federal claims will go to trial.

      DONE, this the 6th day of March, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
